NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JERRY HOOKS,                                    No. 15-16764

                Plaintiff-Appellant,            D.C. No. 3:12-cv-00682-RCJ-WGC

 v.
                                                MEMORANDUM*
BRUCE R. BANNISTER; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Nevada state prisoner Jerry Hooks appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs and retaliation for filing grievances. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, see Toguchi v. Chung,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment on Hooks’s deliberate

indifference claim against defendants Koehn and Smith because Hooks failed to

raise a genuine dispute of material fact as to whether these defendants were

deliberately indifferent to Hooks’s medication needs. See id. at 1057-60 (“A

prison official acts with deliberate indifference . . . only if the [prison official]

knows of and disregards an excessive risk to inmate health”; neither a difference of

opinion concerning the course of treatment nor mere negligence in treating a

medical condition amounts to deliberate indifference (citation and internal

quotation marks omitted)).

       The district court properly granted summary judgment on Hooks’s

retaliation claims against defendant Koehn because Hooks failed to raise a genuine

dispute of material fact as to whether Koehn took any adverse action against

Hooks. See Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012) (setting

forth the elements of a retaliation claim in the prison context).

       The district court did not abuse its discretion by dismissing Hooks’s claims

against defendant Byrne for failure to effectuate service of process because Hooks

did not file a proof of service, despite being warned of the consequences of failing

to doing so. See Fed. R. Civ. P. 4(m) (imposing 90-day time limit to effect service

absent showing of good cause).


                                            2                                      15-16764
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); Acosta-

Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      Hooks’s requests for judicial notice (Docket Entry Nos. 14 and 28) and

petition for mandate relief (Docket Entry No. 48) are denied.

      AFFIRMED.




                                          3                                       15-16764